                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                     CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.

                   MEMORANDUM OPINION AND ORDER

     On January 30, 2019, the defendant, Muhammed Samer Nasher-

Alneam, M.D., appeared in person and by counsel, Michael Hissam

and Isaac Forman and the United States appeared by C. Haley Bunn

and Jennifer Rada Herrald, Assistant United States Attorneys,

for a pre-trial motions hearing in the above criminal matter.

     Before the court is the government’s Motion to Compel

Disclosure of Defense Expert’s Opinions, Bases, and Reasons for

those Opinions (ECF No. 64).   The government argues in its

motion that the defendant’s disclosure does not provide

sufficient information—namely, the substance of the Doctor’s

opinions, i.e., any specific patients or files.   In support of

its motion, the government cites Rule 16(b) of the Federal Rules

of Criminal Procedure.   Rule 16 (b) requires a defendant to

disclose, at the government’s request, a written summary of any

testimony that the defendant intends to use under Rule 702, 703,

or 705.   This summary must describe the witnesses’ opinions, the
bases and reasons for those opinions, and the witnesses’

qualifications.   Fed. R. Crim. P. 16(b)(1)(C).

     Upon review of the disclosures made by the defendant, and

in light of Rule 16(b), the court finds that a more thorough

written summary of the expert’s opinions and bases for those

opinions is necessary.   Thus, the government’s Motion to Compel

Disclosure of Defense Expert’s Opinions, Bases, and Reasons for

those Opinions (ECF No. 64) is GRANTED.

     The defendant has until February 13, 2019 to disclose this

information to the government.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 5th day of February, 2019.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge
